Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20    PageID.832   Page 1 of 15




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                             4:13-cr-20468

                   Plaintiff,               HON. TERRENCE G. BERG

       v.
                                          ORDER GRANTING MOTION
 LARRY MITCHELL,
                                            FOR COMPASSIONATE
                   Defendant.                    RELEASE


      Defendant Larry Mitchell suffers from three of the recognized
medical conditions that make a person more susceptible to contracting a

dangerous case of Covid-19: Type 2 diabetes, hypertension, and obesity.

He has less than a year of his sentence remaining and seeks
compassionate release under 18 U.S.C. § 3582(c), as amended by the First

Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, or, in the alternative,

transfer to home confinement under the Coronavirus Aid, Relief, and

Economic Security Act (“CARES”), Pub. L. 116-135, 134 Stat. 281,

§ 12003(b)(2). Mitchell pled guilty in 2013 to possession with intent to

distribute more than 28 grams of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B)(iii). He was sentenced to 108 months in

prison and both parties agree that his current release date is July 8, 2021.

The government concedes there are “extraordinary and compelling

reasons” to reduce Mitchell’s sentence under the First Step Act, but

                                      1
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20          PageID.833    Page 2 of 15




opposes release based on the belief that Mitchell presents a danger to the

community and that the sentencing factors set forth in 18 U.S.C.

§ 3553(a), as well as applicable policy statements issued by the

Sentencing Commission, weigh against granting early release. Having
carefully considered the question, the Court disagrees and will grant

Mitchell’s motion for compassionate release. He will be released after he

completes the required 14-day quarantine.
                                 BACKGROUND

      Mitchell is currently incarcerated at the Federal Correctional

Institution in Terre Haute, Indiana (“FCI Terre Haute”). In 2013, he pled

guilty to possession with intent to distribute more than 28 grams of

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii).

ECF No. 23, PageID.50 (Plea Agreement). The parties disagreed on the
question of whether Mitchell possessed a firearm in connection with the

offense. See ECF No. 60, PageID.557 (Gov’t Resp. Br.). Accordingly, the

government calculated Mitchell’s Sentencing Guidelines range as 87 to

108 months while defense counsel urged that the applicable Guidelines

range was 70 to 87 months. ECF No. 23, PageID.51.

      The Probation Department’s Presentence Investigation Report

determined that Mitchell was a career offender under § 4B1.11, raising


1 The two prior felony convictions that resulted in Mitchell being classified as a career
offender were for fleeing and eluding the police in the third degree, Mich. Comp. Laws
§ 257.602a(1), and delivery of marijuana, Mich. Comp. Laws § 333.7401. PSR, p. 18.

                                           2
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20        PageID.834     Page 3 of 15




his potential Guidelines range to 188 to 235 months. But the plea

agreement was limited to 108 months and this Court applied a downward

departure from the criminal-history calculation applicable to certain

defendants categorized as career offenders. See U.S.S.G. § 4A1.3(3); PSR,
p. 18; F No. 41, PageID.223 (Sentencing Tr.). This effectively lowered

Mitchell’s Guidelines range back down to the 87 to 108 range presented

by the government. ECF No. 41, PageID.223.
      The Court ultimately imposed a sentence of 108 months, well below

the potentially applicable Guidelines range of 188 to 235 months, in part

because      it    found      that     Mitchell’s      criminal      history      was

“distinguishable . . . from those violent crimes that are intentional

violent crimes such as assaultive behavior or trying to murder someone.”2

ECF No. 41, PageID.222; ECF No. 25, PageID.68 (Judgment). The Court

further supported its decision for a downward departure by explaining

that the applicable Guidelines range “overrepresent[s] the seriousness of

the criminal history here and also the likelihood of the defendant to
commit serious criminal offenses.” ECF No. 41, PageID.222.

      In his motion for compassionate release, Mitchell, who is 43 years

old, explains that he suffers from several health problems, including Type
2 diabetes, hypertension, and obesity, as well as high cholesterol. ECF


2 The Court applied a downward departure from the criminal-history calculation
provided for by U.S.S.G. § 4A1.3(3), which is applicable to certain defendants
categorized as career offenders, thereby effectively lowering the applicable Guidelines
to the 87 to 108 range presented by the government. ECF No. 41, PageID.223.
                                          3
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.835   Page 4 of 15




No. 64, PageID.606. These diagnoses are documented in the BOP’s

medical records. See ECF No. 69-6, PageID.642. The Centers for Disease

Control have identified Type 2 diabetes as potential comorbidity that

places “[p]eople of any age . . . at increased risk of severe illness from
COVID-19.” People of Any Age with Underlying Medical Conditions,

CENTERS   FOR   DISEASE CONTROL, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html?CDC_
AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-nc

ov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html. Hyperten

sion, which Mitchell also suffers from, is listed as an underlying health

problem that “might” put affected individuals at a higher risk of

contracting serious illness because of the virus. Id. Of the individuals who

have been hospitalized for Covid-19 in the United States, 49 percent had

preexisting hypertension and 48 percent were obese. Michael Pollan, The

Sickness in Our Food Supply, N.Y. REV. OF BOOKS, June 11, 2020. See also

United States v. Sanders, No. 2:19-cr-20288, 2020 WL 2320094, at *5–6

(E.D. Mich. May 11, 2020) (summarizing scientific studies identifying

hypertension as a Covid-19 risk factor).

      As for the Covid-19 situation at Mitchell’s place of incarceration,
FCI Terre Haute has three diagnosed cases of Covid-19, according to BOP

statistics as of the date of this Order. COVID-19 Cases, BUREAU             OF

PRISONS, https://www.bop.gov/coronavirus/index.jsp. The government, in
its response brief, describes precautions the Bureau of Prisons is taking
                                      4
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20     PageID.836   Page 5 of 15




to limit the spread of Covid-19 in federal prisons, including FCI Terre

Haute. ECF No. 70, PageID.646–48 (Gov’t Resp. Br.).

                              DISCUSSION

      The circumstances in which a sentencing court may “modify a term
of imprisonment once it has been imposed” are limited by 18 U.S.C.

§ 3582(c), as amended by the First Step Act of 2018. Courts can modify a

sentence only upon motion by the Director of the Bureau of Prisons
(“BOP”), or upon motion by the defendant. After a defendant has

exhausted his administrative remedies with the BOP, the sentencing

court may reduce the term of imprisonment if it determines that

“extraordinary and compelling reasons warrant such a reduction.” 18

U.S.C. § 3582(c)(1)(A). The court must also take into account the

sentencing factors set forth in 18 U.S.C. § 3553(a) and assess whether a
sentence reduction “is consistent with applicable statements issued by

the Sentencing Commission.” Id.

      Here,   the   Court    finds   that   Mitchell’s    preexisting    health

conditions—when considered in light of the pandemic and conditions of

incarceration—present       “extraordinary     and     compelling       reasons”

warranting reduction of his sentence to time served. None of the other

factors this Court is bound to consider weigh strongly against ordering

Mitchell’s release. Accordingly, the motion for compassionate release will

be granted.


                                      5
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.837   Page 6 of 15




         A. Mitchell has properly exhausted his administrative
            remedies.
      Because Mitchell has already exhausted his administrative
remedies with the BOP, his motion for compassionate release is properly

before the Court. See United States v. Alam, 960 F.3d 831 (6th Cir. 2020)

(holding that a defendant seeking compassionate release must exhaust

his administrative remedies with the BOP before filing his own motion).

To demonstrate exhaustion in the compassionate-release context, a

defendant must have “fully exhausted all administrative rights to

appeal” the BOP’s decision not to move for compassionate release on his

behalf, or waited for the lapse of 30 days from the date the facility’s

warden received his request asking the BOP to move for compassionate
release, whichever comes first. 18 U.S.C. § 3582(c)(1)(A).

      In his motion, Mitchell explains that “the Warden of FCI Terre

Haute denied Petitioner’s request for compassionate release and home

confinement in light of the Covid-19 pandemic.” ECF No. 64, PageID.605.

Accordingly, it appears from the record that Mitchell has properly

exhausted his administrative remedies. The government agrees,
acknowledging that “Mitchell has properly exhausted his administrative

remedies and the Court may rule on the motion on the merits.” ECF No.

70, PageID.646.




                                      6
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.838   Page 7 of 15




         B. Mitchell has demonstrated extraordinary and
            compelling reasons warranting a sentence reduction.
      In light of Covid-19’s rapid spread among prison populations,
Mitchell’s Type 2 diabetes and hypertension present “extraordinary and

compelling reasons” warranting compassionate release. The government

does not dispute that Mitchell has demonstrated “extraordinary and

compelling reasons” warranting release. And the Court further finds that

reducing Mitchell’s sentence to time served would be consistent with the

sentencing factors contained in § 3553(a), and applicable policy

statements. For these reasons, the Court will grant Mitchell

compassionate release.

      The term “extraordinary and compelling reasons” has been defined
by the United States Sentencing Commission. See U.S.S.G. § 1B1.13,

comm. n.1.1 It encompasses four categories: the defendant’s medical

condition, age, family circumstances, and a catchall of “other reasons.”

Id. Relevant medical considerations described by the Sentencing

Commission include whether the defendant is suffering from terminal

illness or “a serious physical or medical condition . . . that substantially
diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not

expected to recover.” Id. at comm. n.1(A). The medical conditions

referenced in § 1B1.13, comm. n.1 have not been updated since 2018 and

accordingly are not tailored to the current Covid-19 pandemic.


                                      7
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.839    Page 8 of 15




Concerning age, the Sentencing Commission directs courts and the BOP

to consider whether the defendant is over 65, is deteriorating “because of

the aging process,” or has served “at least 10 years or 75 percent” of his

or her term of imprisonment.” U.S.S.G. § 1B113, comm. n.1(B).
      At least one court in this district has found that the Covid-19

pandemic “as applied” to a defendant seeking compassionate release

“presents    compelling    and   extraordinary    reasons     for”    sentence
modification. United States v. Pomante, No. 19-20316, 2020 WL 2513095,

at *5 (E.D. Mich. May 15, 2020) (Hood, C.J.). In that case, Chief Judge

Hood reasoned that the defendant’s “serious” health condition, combined

with the impossibility of practicing social-distancing in prison,

diminished his ability to “provide self-care” within the prison facility—a

concern articulated in the Sentencing Guidelines. Id. at *5 (quoting
U.S.S.G. § 1B1.13, comm. n.1(B)). Although the government urges that

“the mere existence of Covid-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify

compassionate release,” it cites only out-of-circuit authority in support of

that position. ECF No. 70, PageID.656 (citing United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020)).

      Mitchell’s preexisting medical conditions of Type 2 diabetes and

hypertension, in tandem with the proliferation of Covid-19 in cramped

BOP facilities, including FCI Terre Haute, make him especially

vulnerable to suffering serious illness or death as a result of the disease.
                                      8
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20     PageID.840   Page 9 of 15




Although these health problems may not fall within the category of “a

serious physical or medical condition” during ordinary times, in the

context of the Covid-19 pandemic the CDC has identified Type 2 diabetes

as a serious comorbidity and acknowledges that hypertension may also
serve as a risk factor. During a dangerous pandemic, Mitchell’s diabetes

and hypertension “substantially diminish” his ability “to provide selfcare

within the environment of a correctional facility.” U.S.S.G. § 1B113,
comm. n.1(a).

       If Mitchell were to contract the virus, it is beyond the ability of this

Court to assess—as the Guidelines instruct—whether Mitchell would be

“expected to recover.” Id. at comm. n.1(A). As another court in this district

put it, although “COVID-19 alone cannot allow the release of all prisoners

who request relief . . . a defendant who meets the medical conditions
category combined with a valid threat of contracting COVID-19 may

qualify for relief.” Pomante, 2020 WL 2513095, at *6. Indeed, several

courts have found that, for high-risk individuals, the conditions of

confinement     in   prison   satisfy       the   Commission’s   definition    of

“extraordinary and compelling reasons for release” because those

conditions make it impossible for vulnerable individuals to protect

themselves from contracting the highly contagious virus. See, e.g., United

States v. Amarrah, No. 17-20464, 2020 WL 2220008, at *5 (E.D. Mich.

May 7, 2020) (collecting cases). Moreover, the government itself expressly

acknowledges that “Mitchell’s heightened risk from Covid-19 based on
                                        9
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.841   Page 10 of 15




 his Type II Diabetes Mellitus qualifies as an ‘extraordinary and

 compelling reason [ ]’ for release under § 1B1.13(1)(A) & cmt. n.1(A),”

 even though the government maintains that Mitchell is ineligible for

 compassionate release because he is a danger to the community, and that
 compassionate release is not warranted under the § 3553(a) factors. ECF

 No. 70, PageID.644.

       Although FCI Terre Haute only has three active cases among its
 inmate population as of the date of this Order, the fact that the BOP has

 stated previously that it conducts tests on prisoners only if they display

 symptoms of the virus suggests that number may in reality be much

 higher. In addition to the existence of Covid-19 cases at FCI Terre Haute,

 the Court acknowledges that conditions of confinement in all BOP

 facilities, where prisoners share small cells and use the same bathrooms
 and shower facilities, make them generally “more potentially conducive

 to the transmission of COVID-19 than elsewhere.” Haney, 2020 WL

 1821988, at *6.

          C. Reducing Mitchell’s sentence would be consistent with
             the § 3553 sentencing factors
       Having found that “extraordinary and compelling reasons” justify

 reducing Mitchell’s sentence to time served, the Court must also consider

 whether doing so would be consistent with the sentencing factors

 contained in 18 U.S.C. § 3553(a). Additionally, the Court must take into

 account whether Mitchell would present a danger to the safety of any

                                      10
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.842   Page 11 of 15




 other person or to the community, as provided in 18 U.S.C. § 3142(g). See

 U.S.S.G. § 1B1.13(2). Upon careful consideration of these factors, the

 Court concludes that Mitchell’s sentence can be reduced without in any

 way undermining the sentencing factors or creating a danger.
       Among those sentencing factors are the nature and circumstances

 of the underlying offense, the history and characteristics of the

 defendant, the need for the sentence to reflect the seriousness of the
 offense, whether the sentence will serve deterrence goals, and the need

 to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a).

 Mitchell’s conviction is for possession with intent to distribute more than

 28 grams of cocaine base. of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii).

 ECF No. 23, PageID.50. As part of the plea agreement, he acknowledged

 that law enforcement officers had discovered two bags of cocaine base on
 his person during a 2012 traffic stop in Flint, Michigan. ECF No. 23,

 PageID.50. Officers then conducted a search of Mitchell’s residence based

 on the consent of his girlfriend and found approximately 132 grams of

 cocaine base, which Mitchell took responsibility for possessing with the

 intent to distribute. Id. at PageID.50–51.

       Although Mitchell has a significant criminal history, it is relatively

 old, predominantly nonviolent and devoid of any evidence that Mitchell

 has used physical force against others in the past or may be likely to do

 so in the future. Mitchell picked up his first state-court convictions when

 he was 22 years old, for using marijuana and providing false information
                                      11
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.843   Page 12 of 15




 to the police. PSR, p. 6. The next year, he was convicted on two occasions

 for driving with a suspended license. PSR, p. 7. At age 24, Mitchell was

 convicted of possessing marijuana with intent to deliver, resulting in a

 period of probation. PSR, p. 7. Within the next two years, he was twice
 again convicted of driving with a suspended license as well as for fleeing

 and eluding the police in the third degree. PSR, p. 8. Between his mid-

 twenties and mid-thirties, Mitchell was again convicted of possessing
 marijuana, and several more times for driving with a suspended license,

 as well as for gambling or disorderly conduct. PSR, p. 8. None of these

 convictions involved causing bodily harm to others. Perhaps for that

 reason, Mitchell received comparatively minor probationary sentences.

 PSR, p. 9.

       In this case, however, Mitchell received a sentence of 108 months—
 a substantial prison term by any measure—especially considering it was

 Mitchell’s first custodial sentence. At this point, Mitchell has served all

 but one year of that sentence. The time Mitchell has already spent in

 prison creates a significant deterrent that will prevent him (and

 potentially others) from engaging in future criminal activity. Certainly,

 the more than six years Mitchell has already spent in prison for the

 instant offense does not minimize the serious nature of his drug offense.

 And the Court observes no risk of creating unwarranted sentencing

 disparities by reducing Mitchell’s sentence given that the time he has


                                      12
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.844   Page 13 of 15




 already served is within the Guidelines range for individuals who have

 committed similar crimes, and who have similar criminal histories.

       The Guidelines further specify that a sentence reduction is only

 appropriate “if the defendant is not a danger to the safety of any other
 person or the community, as provided in 18 U.S.C. § 3142(g).” § 1B1.13(2).

 Mitchell’s motion did not specifically address dangerousness, but the

 record contains no evidence suggesting that he would pose any particular
 danger if released approximately one year early. To the contrary,

 Mitchell’s prison disciplinary records indicate he is receiving good-

 conduct credit towards an early release date and has not received any

 write-ups for violent conduct during the six years he has been

 incarcerated. ECF No. 69-2, PageID.636; ECF No. 69-3 (BOP Inmate

 Data), PageID.637 (BOP Inmate Disciplinary Data). The BOP, as part of
 its prisoner history review mandated by the First Step Act, has also

 identified him as posing a low risk of recidivism. ECF No. 69-4,

 PageID.638. Additionally, during his incarceration Mitchell has taken

 advantage of available educational opportunities to earn his General

 Educational Development diploma and to study plumbing, HVAC

 systems, small business skills, construction management, parenting,

 nutrition, and music theory, among other topics. ECF No. 69-5 (BOP

 Inmate Education Data).

       Although drug-trafficking is an inherently dangerous crime and

 causes great harm to the communities where it takes place, the Court
                                      13
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.845   Page 14 of 15




 must focus on the individual defendant’s situation. Here, Mitchell’s

 criminal history is largely non-violent and there is no indication of any

 tendency to engage in force or violence against others. The term of

 incarceration Mitchell has served is an adequate punishment and
 deterrent for the type of drug trafficking he engaged in. There is no

 evidence of potential danger to the community that would preclude

 reducing Mitchell’s sentence to time served.

          D. The Court lacks jurisdiction to transfer Mitchell to
             home confinement under the CARES Act.
       Briefly, because the case does not turn on this issue, the Court

 reiterates that it has no authority to transfer Mitchell (or any other

 prisoner) to home confinement. The exclusive authority to determine a
 prisoner’s place of incarceration—including home confinement—rests

 with the BOP, not with the sentencing court. 18 U.S.C. § 3621(b) (“The

 Bureau of Prisons shall designate the place of the prisoner’s

 imprisonment . . . .”). Such a decision “is not reviewable by any court.” 18

 U.S.C. § 3621(b).

       The CARES Act does not authorize courts to transfer a prisoner to

 home confinement for the remainder of his sentence. See United States v.

 Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22,

 2020). Instead, courts in this district have recognized that under the
 CARES Act the authority to transfer a prisoner to home confinement

 remains “squarely allocated” to the BOP. See Miller v. United States,

                                      14
Case 4:13-cr-20468-TGB-MJH ECF No. 73 filed 07/14/20   PageID.846   Page 15 of 15




 No.16-20222-1, 2020 WL 1814084, at *2 (E.D. Mich. Apr. 9, 2020)

 (Tarnow, J.); United States v. Doshi, No. 13-cr-20349, 2020 WL 1527186,

 at *1 (E.D. Mich. Mar. 31, 2020) (same). See also United States v. Read-

 Forbes, No. 12-20099-01-KHV, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,
 2020) (“The Court does not have authority to dictate placements to the

 BOP.”). The CARES Act therefore does not alter the fact that this Court

 lacks jurisdiction to transfer Mitchell to home confinement.
                                 CONCLUSION

       For these reasons, as well as reasons stated in open court during

 the hearing on this matter that took place on July 14, 2020, Mitchell’s

 motion for compassionate release (ECF No. 64) is GRANTED. His

 sentence will be reduced to time served and he will be released from BOP

 custody following completion of a 14-day quarantine. Upon his release
 from custody, Mitchell will begin his 4-year term of supervised release,

 as outlined by the April 16, 2014 judgment (ECF No. 25). After the Court

 raised questions during the hearing about Mitchell’s plans following his

 release from custody, defense counsel submitted a release plan that

 provided information about where Mitchell plans to reside, and how he

 intends to support himself financially.

    SO ORDERED.

  Dated: July 14, 2020         s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE


                                      15
